Citation Nr: 0024237	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  98-15 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel




INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought on 
appeal.  This case was previously before the Board in May 
1999, at which time the case was remanded to the RO for 
additional development.  The additional development having 
been completed, the case is again before the Board for 
appellate review.  


FINDING OF FACT

There is no medical evidence of a nexus or link between 
current tinnitus and the veteran's active military service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active duty service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of 

a resulting chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence, as 
appropriate), and; iii) of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Moreover, the truthfulness of evidence is presumed in 
determining whether a claim is well grounded.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
veteran's initial 


burden of submitting a well-grounded claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition in service and that the 
veteran still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

The veteran has asserted that he suffers from tinnitus as a 
result of his active duty service.  Specifically, he contends 
that his tinnitus began subsequent to his discharge from 
service, as a result of his exposure to helicopter noise and 
gunfire during his service in Vietnam.

The veteran's service medical records do not document any 
complaints of tinnitus during service.  Indeed, the veteran 
does not contend that he had any symptoms of tinnitus during 
service or at the time of discharge; he contends only that 
his current tinnitus developed as a "delayed reaction" to 
the noise exposure which he sustained during service.  The 
veteran's assertions that he has developed tinnitus after 
service as a result of noise exposure during service is 
accepted as true for well-grounded claim purposes.  Moreover, 
even though post-service medical records do not appear to 
include a diagnosis of tinnitus, as a diagnosis of tinnitus 
is largely dependent upon the subjective complaints, the 
Board will proceed on the assumption that a diagnosis of 
tinnitus could be made.  



However, the record does not include any medical evidence of 
a link or nexus between current tinnitus and the veteran's 
period of active service.  The relevant postservice medical 
records consist solely of an October 1998 VA audiological 
evaluation note, which states that the veteran's main 
complaint was constant bilateral tinnitus which has gradually 
gotten worse over time.  The veteran's history of loud noise 
exposure in Vietnam was noted.  The assessment was as 
follows: "[the veteran's] functional hearing is excellent, 
no recommendations for hearing aids.  No apparent middle ear 
path[ology] present.  [The veteran] was educated on today's 
results.  Reports having filed a claim for his tinnitus.  
Tinnitus was discussed with [the veteran]".  

The above VA audiological evaluation does not provide medical 
or audiological evidence of a nexus between the veteran's 
current tinnitus and noise exposure during service.  
Moreover, there is no competent evidence of a continuity of 
pertinent symptomatology from service to the present, as the 
records show that the veteran first complained of tinnitus in 
October 1998, nearly 30 years after discharge from service. 
Although the veteran may have been exposed to acoustic trauma 
during his service, medical evidence of a nexus between 
current tinnitus and service is nevertheless required for a 
well grounded claim of entitlement to service connection for 
tinnitus. 

In variously dated written statements, the veteran has 
contended that his current tinnitus is related to service.  
However, as a matter of law, these statements do not satisfy 
the medical diagnosis or medical nexus requirements and 
cannot, therefore, render his claim well grounded.  See 
Espiritu at 494-95 (holding that laypersons are not competent 
to offer medical opinions).  In other words, what is needed 
to make the claim well grounded is medical or audiological 
evidence linking current tinnitus to noise exposure while on 
active duty.  By this decision, the Board is informing the 
veteran that such medical evidence of causation would be 
required to render his claim well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69 (1995). 


ORDER

A well-grounded claim not having been submitted, the 
veteran's claim of entitlement to service connection for 
tinnitus is denied.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

